Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered. 
Status of the Claims/Amendments
This office action correspondence is in response to Applicant’s amendments filed 07 September 2021.
Claims 1, 4-7, 10, 12, 14-16, 28-31 are pending. Claims 2, 3, 8-9, 11, 13, and 17-27 are cancelled. 1, 4-7, and 10 are amended. Claims 28-31 are new.
Drawings
The drawings filed 27 April 2020 are objected to under 37 CFR 1.83(a) because they fail to clearly identify the first, second and third radius of the electrode as currently recited in claim 1. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, limitation “wherein the first radius is greater than or equal to the radius of the electric field” defines the size of the first radius of the claimed electrode relative to a radius of an electric field generated below the upper electrode during operation of the substrate processing system. The claimed first radius of the electrode is indefinite since it is defined relative to an operating condition of a substrate processing system with which it is intended to be used. The claimed radius of the electrode cannot be ascertained since the specific size of the radius of the electric field generated during operation of a substrate processing system is not set forth in the claim. Paragraph [0040] of the instant specification describes the electric field distribution is dependent upon an effective RF wavelength and is correlated to the “selected according to a radius of the corresponding electric field and plasma density gradient”, and the dimensions of the upper electrode is “selected according operating characteristics of a specific processing chamber.  For example, characteristics such as plasma distribution, E-field,” measured with a “conventional” upper electrode.  Since all of the characteristics of the specific electric field, plasma field, the dimensions of the “conventional” upper electrode and many other operating conditions are not specified in the claim, the radius of the electric field is not specified; and, therefore, the scope of the first radius of the claimed electrode cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10, 14- 16, 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”).
Regarding claim 1
a plasma-facing lower surface (as can be understood from Fig. 2, paragraph [0010], [0014]), wherein the plasma-facing lower surface includes a center region (see annotated Fig. 3a below) decreasing in thickness from a center of the upper electrode to a first radius (see annotate Fig. 3a below);
a concave outer region (see annotated Fig. 3a below) varying in thickness from the first radius to a second radius (see annotated Fig. 3a below) that is greater than the first radius, 
wherein a radial distance from the first radius to the second radius is greater than the first radius (i.e. interpreted to mean that the concave outer region has a radial length which is larger than that of the center region since the distance from the end of the first radius to the beginning of the second radius comprises the region where the concave outer region is disposed, see annotated Fig. 3a below);
an edge region (see annotated Fig. 3a below) extending from the second radius to a third radius that is greater than the second radius,
plurality of holes (Fig. 3a) configured to allow process gases to flow through the upper electrode (20a, Fig. 3a) (Fig. 2 shows the overall apparatus, paragraph [0006],[0010], [0084]),
wherein the thickness of the edge region is greater than the thickness in the concave outer region (see annotated Fig. 3a of Matsuki below)
See annotated Fig. 3a of Matsuki below for understand of the electrode thickness limitations.

    PNG
    media_image1.png
    590
    1217
    media_image1.png
    Greyscale

See annotated Fig. 3a of Matsuki below for understanding of the radius limitations

    PNG
    media_image2.png
    720
    1172
    media_image2.png
    Greyscale


Matsuki does not explicitly teach, wherein the first radius, the second radius, and the third radius are selected to minimize radial non-uniformity in a plasma distribution generated between the upper electrode and the substrate support during substrate processing, wherein a thickness of the upper electrode is greatest at the center of the upper electrode and is selected to suppress a center peak of the plasma distribution, and wherein the thickness of the edge region is selected to decrease an edge peak of the plasma distribution.
However, Matsuki teaches varies upper electrode profiles having varying thicknesses across a plasma-facing surface (Fig. 3a-3c) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches an upper electrode (comprising ceiling electrode140, Fig. 1 and 2) suitable for use in an etching chamber or a CVD chamber (paragraph [0047]) wherein the upper electrode (140, Fig. 1 and 2) has a varying cross-sectional thickness or profile wherein the profile of the upper electrode (140, Fig. 1 and 2) is experimentally determined based on test results of test substrates that are etched using a conventional flat upper/ceiling electrode and the arcuate profile (146, Fig. 2) of the upper electrode (140, Fig 1 and 2) is shaped to compensate for the etch profile on the substrate obtained with processing the substrate using the flat electrode, resulting in uniform substrate processing (paragraph [0026]-[0027]) and wherein the electrode can have a contour with a multi-radius arc (160, Fig. 4)(paragraph [0028]).  Mehta additionally teaches a specific example (Fig. 2) of an upper electrode (140, Fig. 2) with a varying cross-sectional thickness wherein the thickness of the upper electrode is greatest at the center of the upper electrode, the thickness of the edge region is greater than the thickness in the concave outer region (see annotated Fig. 2 below). Mehta further teaches that varying the profile of the upper electrode (i.e. shape and thickness of the upper electrode) varies/adjusts the plasma 
See annotated Fig. 2 of Mehta below.

    PNG
    media_image3.png
    682
    1051
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    723
    1107
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode in view of teachings of Mehta in the apparatus of Matsuki to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]). Thus, limitations “wherein the first radius, the second radius, and the third radius are selected to minimize radial non-uniformity in a plasma distribution generated between the upper electrode and the substrate support during substrate processing,” “wherein a thickness of the upper electrode is greatest at the center of the upper electrode and is selected to suppress a center peak of the plasma distribution,” and “wherein the thickness of the edge region is selected to decrease an edge peak of the plasma distribution” would be met through routine optimization and depending on process chamber operating conditions.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 4, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above including a first radius of the upper electrode (see annotated Fig. 3a of Matsuki above). Regarding limitation “wherein the first radius corresponds to a radius of an electric field generated below the upper electrode during operation of the substrate processing system,” this is a functional use limitation. Since Matsuki in view of Mehta as applied above teaches all the structural limitations of the claim including a second portion of the upper electrode having a second radius (as understood from Fig. 3a) and since Matsuki additionally teaches that the electric field distribution is affected by the shape of the electrode (paragraph [0050]), the apparatus of the same is considered capable of meeting the functional limitation. 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 5, see U.S.C. 112b rejection above, Matsuki in view of Mehta teach all of the limitations of claim 1 and 4 as applied above including a first radius of the upper electrode (see annotated Fig. 3a of Matsuki above with respect to claim 1). 
Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above does not explicitly teach wherein the first radius is greater than or equal to the radius (of the electric field generated below the upper electrode during operation of the substrate processing system).
However, Matsuki further teaches that the electric field distribution is affected by the shape of the electrode (paragraph [0050]) and that the shape can be adjusted/selected to achieve improved substrate processing (i.e. evenness of film formation) depending on 
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size/radius of a protrusion in an upper electrode with respect to an electric field generated in the substrate processing apparatus in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing electric field distribution for uniform plasma processing of a substrate.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 6, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the center region (comprising 24a, Fig. 3a) tapers from the center of the upper electrode to the first radius (as can be understood from annotated Fig. 3a above in claim 1 rejection, see also paragraph [0052]-[0058]). Mehta additionally teaches wherein the center region (comprising convex bulge 150, Fig. 2, paragraph [0027]) tapers from the center of the upper electrode to the first radius (as can be understood from annotated Fig. 2 of Mehta above, see also paragraph [0027]).
Regarding claim 7, Matsuki in view of Mehta teaches all of the limitations of claim 1 and 6 as applied above and Matsuki further teaches the center portion (comprising 24a, Fig. 3a) has claim 7 limitation “a slope of the inner operation corresponds to an electric field generated below the upper electrode during operation of the substrate processing system.”
Regarding claim 10, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above Matsuki further teaches wherein the center region (comprising 24a, Fig. 3a) is convex and has a thickness that decreases in a curvilinear fashion from the center of the upper electrode to the first radius (as understood from annotated Fig. 3a of Matsuki above in claim 1 rejection). Additionally, Mehta teaches wherein the center region (comprising 150, Fig. 2) is convex and has a thickness that decreases in a curvilinear fashion from the center of the upper electrode to the first radius (as understood from annotated Fig. 2 of Mehta in claim 1 rejection above).
Regarding claim 14 and 15, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a gas distribution device (i.e. shower head) comprising the upper electrode of claim 1 (Fig. 3a, abstract, claim 14 and 17).
Regarding claim 16, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a processing system (plasma CVD film forming device, Fig. 2) comprising the gas distribution device (comprising upper electrode 20a, Fig. 3a) of claim 14.
Regarding claim 29, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above including an upper electrode having a varying thickness including a concave outer region and a first radius and further teaches that the thickness varies in a curvilinear fashion (as understood from Fig. 3a of Matsuki and Fig. 2 of Mehta) but does not clearly teach/show 
However, Matsuki further teaches various examples of varying the thickness in an upper electrode at different radial points (Fig. 3a-3b) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to effect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). Further, Mehta appears to teach the thickness of the upper electrode decreases in a curvilinear fashion from the first radius into the concave outer region and increases in a curvilinear fashion from the concave outer region to the second radius as understood from annotated Fig. 2 of Mehta in claim 1 rejection above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 30, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the edge region is flat (as understood from annotated Fig. 3a of Matsuki above in claim 1 rejection).
Regarding claim 31, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above including an edge region (see annotated Fig. 3a of Matsuki in claim 1), but Matsuki in view of Mehta as applied above does not explicitly teach wherein the edge region is convex.
However, Matsuki teaches various other upper electrode configurations (Fig. 3a-3c) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 2) of the upper electrode wherein the shape of the surface (comprising 144, Fig. 1 and 2) can have multi-radius curve surface (paragraph [0024]), and the shape of the surface(144, Fig. 1 and 2) and the shape of the surface is experimental obtained selected to control a plasma density or flux formed between the upper electrode and the substrate support (paragraph [0024]-[0026]) to enable uniform substrate processing (paragraph [0027] last sentence; paragraph [0029] last sentence). Mehta also teaches an example having a convex edge region (Fig. 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode including the edge of the upper electrode in view of teachings of Matsuki and Mehta in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”) as applied above in claims 1, 4-7, 10, 14- 16, 29, 30, 31 and further in view of Yamazaki (US 2011/0053357 A1).
Regarding claim 12, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein vertices and corners of the upper electrode are rounded by a radius of 0.5mm -10mm.
However, Yamazaki teaches an upper electrode (electrode 101, Fig. 2 to 6B, 8A to 9B; paragraph [0024]-[0027], abstract) having vertices and corners (comprising edges and corners of projected 141 portions and depressed portions 143, Fig. 2, 4B, 5A, 5B, 6B, 8B; paragraph [0065]-[0067]). Additionally, Yamazaki teaches rounding the edges and corners of the upper electrode to reduce overconcentration of electric field to reduce local arc discharge and particle generation (paragraph [0065]-[0067]). Yamazaki further teaches a curvature radius of 10 mm for the vertices/edge and corner (paragraph [0073]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round the vertices and corners of the upper electrode by a radius of 10 mm in view of teachings of Yamazaki in the apparatus of Matsuki in view of Mehta to enable reducing overconcentration of electric field to reduce local arc discharge and particle generation 
Additionally, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP 2144.05).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Claim 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Mehta et al. (US 2008/0276958 A1 hereinafter “Mehta”) as applied above in claims 1, 4-7, 10, 14- 16, 29, 30, 31 and further in view of Matsumoto et al. (US 2007/0227666 A1 hereinafter “Matsumoto”).
Regarding claim 28, Matsuki in view of Mehta teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein the center region has a thickness that decreases in a linear fashion to the first radius.
However, Matsuki further teaches various examples of varying the thickness in an upper electrode at different radial points (Fig. 3a-3b) wherein changing the surface shape of the electrode affects the electric field distribution and the most suitable profile is selected according to the specifications of the showerhead, the RF power and other processing (i.e. film forming) conditions (paragraph [0050], [0059]). In other words, Matsuki teaches that the surface shape of the electrode is a result-effective variable which affects the processing rate of the substrate.
Additionally, Mehta teaches varying the thickness/shape profile of the upper electrode to affect the electric flux across a plasma facing surface (comprising arcuate surface 144, Fig. 1 and 
Further, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) including a lower plasma-facing surface wherein the center region (comprising 37, Fig. 1, 2, 5, 12) has a thickness that decreases in a linear fashion to a first radius (see Fig. 1, 2, 5, and 12) wherein such a configuration can enable controlling of the spatial distribution of a plasma density (paragraph [0053]-[0056]) and the parameter such as projected height A, diameter B and edge incline angle θ (Fig. 5) can be controlled/adjusted (paragraph [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the upper electrode surface shape to include a linear decrease in thickness from a center region to a first radius in view of teachings of Matsuki, Mehta, and Matsumoto in the apparatus of Matsuki in view of Mehta to enable optimizing or adjusting or controlling the plasma density across a substrate based on experimentally obtained test results for uniform substrate processing (Mehta: paragraph [0025]-[0027]).
Response to Arguments
Applicant’s arguments dated 07 September 2021 have been considered but are not found persuasive as further discussed hereunder. 
Applicant argues (remarks page 8) regarding U.S.C 102(a) rejection of independent claim 1 that Mehta fails to disclose (i) that the electrode 140 or any other embodiment of the electrode has a plurality of holes configured to allow process gases to flow through the electrode, (ii) that a radial distance from a first radius to a second radius is greater than the first radius, and (iii) that a thickness of the upper electrode is greatest at the center of the upper electrode 
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments and current rejections do not have U.S.C. 102(a) rejections rendering Applicant’s arguments regarding U.S.C. 102(a) rejection and Mehta moot. Currently claim 1 is rejected under U.S.C. 103 as being unpatentable over Matsuki in view of Mehta as discussed in detail above in claims rejections. Furthermore, Mehta does teach that a thickness of the upper electrode is greatest at the center of the upper electrode, as discussed in detail above in claim rejections.
Applicant argues (remarks page 15 top of page) regarding U.S.C. 103 rejection of independent claim 1 that Mehta fails to disclose that the electrode 140 is a showerhead or is configured in any way to allow process gases to flow form a showerhead through the electrode.
Examiner responds regarding applicant's arguments against the references (Mehta) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, base reference Matsuki teaches a showerhead electrode thus meeting limitations “plurality of holes configured to allow process gases to flow through the electrode,” as discussed in detail in claims rejections above.
Applicant argues (remarks page 15 middle of page) regarding U.S.C. 103 rejection of claim 1, while the showerhead of Matsuki is configured to flow process gases above a substrate, the electrode 150 of Mehta is not configured to flow process gases and instead includes features designed to impede plasma flow.
Examiner responds that the applicant is merely pointing out the differences between the electrode of Matsuki and the electrode of Mehta. Both Matsuki and Mehta teach upper 
Applicant argues (remarks page 16 first paragraph) regarding U.S.C. 103 rejection of independent claim 1 that there would be no motivation for one skilled in the art to modify Matsuki, which is directed to attempting to achieve uniform film deposition, in view of teachings of Mehta, which is directed to introducing plasm density non-uniformities to achieve non-uniform cleaning. 
Examiner respectfully disagrees and responds that Matsuki and Mehta are both directed toward plasma processing apparatus having upper electrodes (Matsuki: showerhead 20, Fig. 2; showerhead 20a, Fig. 3a, 20b, Fig. 3b, 20c, Fig. 3c; paragraph [0020], [0058]-[0059],abstract; Mehta: comprising contoured ceiling electrode 140, Fig. 1 and 2, paragraph [0021],[0023]). Though Mehta teaches an example directed toward plasma etching, Mehta further teaches that the teachings/principles of the electrode (i.e. contoured ceiling electrode) could be applied in CVD (i.e. chemical vapor deposition or film deposition) applications (Mehta: paragraph [0047]). Furthermore both Matsuki and Mehta teach that the surface profile/shape and thickness of the upper electrode affects the processing conditions such as plasma density and both Matsuki and Mehta teach adjusting/controlling the shape of the upper electrode to obtain uniform substrate processing (Matsuki: paragraph [0050],[0059], abstract; Mehta: paragraph [0027] last sentence, paragraph [0029] last sentence).  One of ordinary skill in the art would be motivated to combine the teachings of Mehta to modify the showerhead of Matsuki  by optimizing the thickness and shape (i.e. concavity or convexity) of different plasma-facing/substrate facing surface regions (i.e. center, outer and edge regions) along a radial direction of the upper electrode to enable optimizing or adjusting or controlling the plasma 
Applicant argues (remarks page 16 second paragraph first sentence) regarding independent claim 1 that neither Matsuki nor Mehta identifies the plasma distribution with both center and edge peaks present during an etch process, nor do they disclose using the shape of the electrode to create a uniform plasma distribution for etching.
Examiner responds “center and edge peaks present during an etch process” and “shape of the electrode to create a uniform plasma distribution for etching” are not commensurate with the claims. The claims do not recite “etching” or “etch process.” Furthermore, Matsuki and Mehta as discussed in detail above teach that the surface profile/shape and thickness of the upper electrode affects the processing conditions such as plasma density. Additionally, both Matsuki and Mehta teach adjusting/controlling the shape of the upper electrode to obtain uniform substrate processing (Matsuki: paragraph [0050],[0059], abstract; Mehta: paragraph [0027] last sentence, paragraph [0029] last sentence). Mehta further explains that particular shape/contour dimensions of the electrode of a particular plasma processing apparatus can be experimentally obtained to produce an electrode which would enable optimized/uniform substrate processing (paragraph [0026]-[0027]). Examiner notes that the instant application discloses adjusting the shape of the electrode to adjust the plasma density to ultimately result in uniform substrate processing (i.e. minimizing etch non-uniformity, profile titling across the substrate are improved) (instant application paragraph [0027], [0049]) which are the same concepts taught by Matsuki and Mehta as discussed in detail above.
Applicant argues (remarks page 16 second paragraph second sentence) regarding independent claim 1 that Mehta teaches away from using an upper electrode of the kind recited in claim 1 of the present application to achieve uniform etch rates because Mehta instead describes using a subsequent cleaning process to compensate for a non-uniform etch profile caused by using a flat electrode.
Examiner respectfully disagrees and further explains that the contoured shape of the electrode in Mehta is experimentally determined (paragraph [0026]) based on results of processing a substrate using a conventional flat electrode and that the contoured shape of the electrode is understood to provide a more uniform etch rate and thus processing uniformity compared to that of a conventional flat electrode (paragraph [0027] last sentence). See also paragraph [0041] last sentence teach that the contoured electrode provides etch uniformity which varies less than 1.5% across the surface of the substrate.
Applicant argues (remarks bottom of page 16- top of page 17) regarding independent claim 1 that the modification of Matsuki appears to require the precise hindsight provided by Applicant's own specification and claims.
Examiner respectfully disagrees and responds to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Examiner notes that the exact dimensions and locations of the first, second, and third radius are not explicitly claimed. See above response to arguments regarding teachings and combinations of Matsuki and Mehta.
Examiner notes that the claims can be further amended to include explicit recitation of the dimensions of the first radius, second radius, and third radius shown (but not clearly indicated) in Fig. 6A or Fig. 6B (instant application paragraph [0050]-[0051]) can further differentiate the instant invention from the prior art of record.
In light of the above, independent claims 1 is rejected.
New claims 28-31 are rejected as discussed in detail in claims rejections above.
Additionally, dependent claims 4-7, 10, 12, 14-16 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 2009/0269512 A1) teaches Fig. 2-4 an upper electrode (face plate 343) having a plurality of through holes to allow process gases to flow through the upper electrode (gas distributing holes 354, paragraph [0056]) wherein the upper electrode has an outer concave region (recess 373, paragraph [0050]) configured to adjust a plasma density (paragraph [0015], [0046],[0050]-[0052]).
Paterson et al. (US 2008/0178805 A1) teaches in Fig. 12A-12E that electrode 10 can have different cross-sectional shapes to sculpt radial distribution of process rate across the workpiece (i.e. substrate) (paragraph [0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAUREEN CHAN/ Examiner, Art Unit 1716                                                                                                                                                                                          /RAM N KACKAR/Primary Examiner, Art Unit 1716